Citation Nr: 1134119	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lymphomatoid papulosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to August 1970.  He served in the Republic of Vietnam from February 1968 through February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for lymphomatoid papulosis.  In April 2011, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his lymphomatoid papulosis is related to his exposure to Agent Orange in Vietnam.  He has also noted that lymphomatoid papulosis can evolve into lymphoma.

For purposes of establishing service connection for disability resulting from exposure to herbicide agent exposure (e.g., Agent Orange), a veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).

If a veteran was exposed to an herbicide agent during active military service, presumptive service connection for certain specified diseases will be established even though there is no record of such disease during service, generally provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of VA, however, has reiterated on several occasions that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  However, since the Secretary has not specifically found any linkage between lymphomatoid papulosis and herbicide exposure, the claimed disorder cannot be presumed to be due to Agent Orange exposure.  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, supra.

In support of his claim, the Veteran submitted numerous excerpts from the internet - including results of medical research and studies.  He has also testified that a VA physician told him in March 2011, that there was a "substantial and realistic" chance of a connection between his lymphomatoid papulosis and his Agent Orange exposure.  VA regulations require VA to provide a medical examination or obtain a medical opinion based on the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Accordingly, in this case, the Board finds that a medical examination with opinion is necessary because the record does not contain sufficient competent medical evidence to decide this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, on remand, the Veteran should be afforded an opportunity to obtain a written medical opinion, with supporting rationale, from the VA physician whom he reportedly spoke to in March 2011 or other medical provider,  as to whether his lymphomatoid papulosis is related to Agent Orange exposure.  


Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he has the opportunity to obtain a medical opinion, with supporting rationale, with regard to his service-connected claim.  Inform the Veteran that he may request an opinion, as to whether his lymphomatoid papulosis is related to Agent Orange exposure, from the VA physician that he reportedly spoke to in March 2011.  Afford the Veteran a reasonable period of time to accomplish this, and advise him of such time period.

2. Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of his lymphomatoid papulosis.  The claims folder must be made available to the examiner for review, and the examination report should indicate whether such review was performed.

a. Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lymphomatoid papulosis is related to service (including as due to Agent Orange exposure therein).  The examiner must explain the rationale for all opinions given and should comment where appropriate on the numerous excerpts from the internet - including results of medical research and studies, submitted by the Veteran and of record.

b. If it cannot be determined whether the Veteran's lymphomatoid papulosis is related to his active service, to include exposure to Agent Orange therein, on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

